El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En este caso se exigió al apelante Candelario de Jesús *2que prestara una.fianza o caución para no turbar la paz pú-blica y no habiéndola prestado fué reducido a prisión por orden de la Corte Municipal de Eío Grande. El apelante presentó entonces una solicitud de habeas corpus al Juez Asociado de este tribunal Sr. Hutchison, ante quien tuvie-ron lugar todos los procedimientos en debida forma, habién-dose interpuesto esta apelación contra la orden dictada por él denegando la excarcelación del peticionario.
El peticionario alegó que la orden por la cual se decretó su encarcelación era nula por no haber sido dictada de con-formidad con las prescripciones de la sección 327 del Código ■de Enjuiciamiento Criminal que dispone lo siguiente:
‘ ‘ Cuando se haya dictado sentencia que no sea de muerte, se entre-gará en seguida una copia certificada del original al oficial que tenga la obligación1 de ejecutarla, y no será necesaria ninguna otra orden ni autorización para justificar o pedir la ejecución.”
En general el Código de Enjuiciamiento Criminal es su-pletorio del Código Penal. Resulta, sin embargo, que todo el procedimiento relativo a caución para no turbar la paz pública está comprendido en el Título VI del Código Penal, y la forma del mandamiento aparece expresada en la sec-ción 70, bajo el mismo capítulo del referido código, a saber:
“SECCIÓN 70. — Si se-prestare la fianza exigida de acuerdo con el precedente artículo, deberá ponerse en libertad al denunciado. Si dejare de prestarla, el juez de paz deberá disponer su encarcela-ción, especificando en el auto la necesidad de la fianza, el importe de ésta y la circunstancia de no haberse prestado. ’ ’
Como ha sido sugerido por el Juez Asociado Sr. Hutchi-son, la Legislatura fijó una forma de procedimiento para cuando hubiera de dictarse cualquier sentencia que no sea de muerte y otra para el caso de que el mandamiento que haya de librarse fuere por no prestarse la fianza para no turbar la paz. Las prescripciones de la 'sección 70 del Có-digo Penal impiden la consideración de los preceptos de la sección 327 del Código de Enjuiciamiento' Criminal cuando *3la cuestión que lia de considerarse se refiere al mandamiento de prisión por dejar de prestarse la fianza para no turbar la paz, pues la sección 70 es por sí completa y terminante.
El apelante también sostiene que no se cumplió con las prescripciones de la sección arriba transcrita. El error que se alega fué cometido, consiste en que el mandamiento de prisión debió expresar “la necesidad” que había para exi-gir al acusado que prestara fianza para no turbar la paz. El mandamiento en cuestión es como signe:
“En la Corte Municipal del Distrito Judicial Municipal de Río Grande, P. R. Estados Unidos de América. El Presidente de los Estados Unidos, S. S. El Pueblo de Puerto Rico v. Candelario de Jesús. Criminal Número 1789. ‘Caución para no turbar la paz pú-blica.’ Al Alcaide de la Cárcel de San Juan, Puerto Rico. Habién-dose en esta fecha dictado por mí una orden para que Candelario de Jesús pase a esa cárcel del distrito si dejare de prestar una fianza que por la suma de quinientos dólares ($500) se le señaló vigente por un período de seis meses y como no ha prestado tal fianza por no encontrar fiadores que respondan de las obligaciones de la misma, por lá presente se ordena a Y. lo reciba bajo su custodia por un pe-ríodo de seis meses, a partir desde la fecha de la presente y lo de-tenga, en tanto sea legalmente excarcelado, esto es cuando haya pres-tado lá fianza senaládale de acuerdo con el artículo 69 del Código Penal vigente. Fechado en Río Grande, P. R., 22 de julio de 1914. (Fir-mado) C. García de la Noceda, Juez Municipal de Río Grande, P. R.”
El Juez Asociado Sr. Hutchison llamó la atención acerca de la diferencia que existe entre el texto inglés y el caste-llano del artículo 70, siendo de opinión de que el error a que fué inducido el apelante fué debido a lo deficiente de la traducción. Las palabras en ingiés “specifying in the warrant the requirement to give security,” han sido tra-ducidas al castellano como sigue: “Especificando en el auto la necesidad de la fianza.” El apelante insiste en que el propósito de la ley es el de que en dicho auto debió expre-sarse cuáles eran las razones que se tuvieron en cuenta pri-meramente para ordenar a un acusado que prestara fianza para no turbar la paz; en otras palabras, el motivo por el *4cual se expide el mandamiento. Insiste también el apelante en el hecho de que no existe verdadera diferencia entre las palabras "necesidad” y “requirement” en inglés. En cnanto a esto el apelante lia sufrido un error. Las pala-bras (requirement) "requisito” y (necessity) "necesidad,” a veces son sinónimas, pero la palabra “requirement” puede, sin embargo; hacer referencia a algo que ya se ha ordenado que se cumpla sin que tenga relación alguna con el hecho de la "necesidad” que hay para ello, siendo este precisamente el caso de la sección 70.
Esto aparece un poco más claro de una consideración que hagamos de la sección precedente. La sección 69 prescribe "que si hubiere justo motivo para temer que se cometa el atentado, se exigirá a la persona denunciada una fianza O' caución,” como lo determina la referida sección. La sección 70, que sigue inmediatamente, dispone que si se dejare de-prestar la fianza, el juez de paz deberá, entre otras cosas,, especificar en el auto la necesidad- de la fianza; en otras, palabras, debe' especificar el juez que se ha exigido previa-mente al denunciado que preste fianza para no turbar la paz.. Todo lo que la Legislatura consideró que necesariamente de-bía .saber el alcaide era el hecho de quedar el denunciado bajo su custodia por no haber prestado fianza. En este caso el auto hacía referencia a la orden original por virtud de. la cual se le exigió la fianza expresando además que la fianza, exigida por el juez municipal no había sido prestada y se-denominaba “caución para no turbar la paz pública.” No-vemos ninguna razón por la que pueda alegarse que con este mandamiento no se informó ampliamente tanto al denun-ciado como al alcaide de la naturaleza de la orden de pri-sión. El Código Penal no exige que sea necesario consignar en la denuncia la amenaza especifica hecha por el denunciado-corno tampoco se requiere tal cosa en jurisdicciones que tie-nen estatutos semejantes. 5 Cyc., 1033.
La alegación que liac,e el apelante sobre los méritos del caso es la de que los hechos investigados por el juez muni*5cipal hubieran podido constituir nn delito de acometimiento y agresión con circunstancias agravantes, o una alteración de la paz pública; en otras palabras, que las amenazas hechas por el denunciado se confundieron con la verdadera comisión del delito. No se ha hecho alegación alguna de que el denun-ciado hubiera sido declarado culpable ni siquiera procesado por tal delito. Se acusó al denunciado por haberle dicho al denunciante en presencia de otras personas que iba a darle una puñalada, imputándosele además en la denuncia el hecho de haber tratado de realizar sus amenazas, manifestando a la vez que había de matar al denunciante. Esta es una clara y persistente amenaza y el denunciante tenía derecho a ser amparado por el Título VI del Código Penal. El hecho de que intentara el denunciado poner en práctica parte de sus amenazas hace más necesaria todavía la intervención de la justicia preventiva.
Debe confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.